DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This Office Action is in response to amendment filed 3/8/2022.
	Claims 1-2, 4-12 and 14-20 are pending in this action. Claims 1, 5, 7, 9, 11, 16 and 18-19 are currently amended. 
	This Office Action is Final.

Response to Arguments
3.	Applicant's arguments filed 3/8/2022 have been fully considered but they are not persuasive. 
On pages 10-11 of Applicant’s Remarks filed 3/8/2022, Applicant argues that no combination of the cited references can teach or suggest each and every limitation of amended claim 1 “determining, based on the first current, a color-shifted version of the first color value, wherein the color-shifted version of the first color value is associated with light that is contributed to the first screen pixel by the first light source in response to the first current level being applied to the first light source, wherein the first light source emit light having a plurality of different colors values in response to being supplied with a plurality of different current levels; causing the first screen pixel to filter light contributed to the first screen pixel by the first light source, and output light having the second color value based on a function that expresses a relationship between the color-shifted version of the first color value and the second color value”.
However, Examiner respectfully disagrees. Seetzen teaches causing the first screen pixel (Fig. 1-1A, par [0030], [0045], determine first pixel 13 include 13R, 13G, and 13B) to filter light contributed to the first screen pixel by the first light source (par [0030], i.e., color filters to filtered red, green, blue of each light color).
Kwon (Figs. 6A-6C) (par [0057] [0065]) teaches: determining a first current level (current level 10mA), to be supplied to a first light source (light emitting diode) based on a first image, wherein the first light source (red) is associated with light having a first color value (e.g., color value 0, 0, 0 corresponding to maximum duty ratio 85, 90, 90); determining, based on the first current (current level 10mA is changed to 14mA), a color-shifted version (current level 10mA is changed to 14mA) of the first color value (e.g., color value 0, 0, 0 corresponding to maximum duty ratio 85, 90, 90), wherein the color-shifted version of the first color value (e.g., color value 0, 0, 0 corresponding to maximum duty ratio 85, 90, 90) is associated with light that is contributed to the first screen pixel (R, G, B) by the first light source (LED) in response to the first current level (current level 10mA) being applied to the first light source (light emitting diode); and configuring the first screen pixel (R, G, B) to output light having the second color value (e.g., color value 0.83, 0.827, 0.904 corresponding to maximum duty ratio 92, 90, 90) based on a function that expresses a relationship between the color-shifted version (current level 10mA is changed to 14mA) of the first color value (e.g., color value 0, 0, 0 corresponding to maximum duty ratio 85, 90, 90) and the second color value (e.g., color value 0.83, 0.827, 0.904 corresponding to maximum duty ratio 92, 90, 90).
Belik (Fig. 1) teaches color value in a color space (par [0070], the normalized values which are functions of all three tristimulus values X, Y, and Z; wherein the XYZ color space is described by tristimulus values X, Y and Z which are roughly red, green and blue, respectively).
Lee (Fig. 3C) teaches wherein the first light source (e.g., blue) emit light having a plurality of different colors values (e.g., x and y coordinate values 0.08-0.13 (tristimulus values) of XYZ color space) in response to being supplied with a plurality of different current levels (blue pixel shows significant change in the x, y coordinates as current increase from 0mA to 6mA) (par [0068], [0069] [0127]).
Therefore, the combination of Seetzen, Kwon, Berlik and Lee teach the amended limitation of claim 1.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.    Claims 1, 4, 8, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Seetzen (U.S 2007/0268695 A1) in view of Kwon et al. (US 2010/0134512 A1; hereinafter Kwon), Belik et al. (US 2011/0096249 A1; hereinafter Belik) and further in view of Lee et al. (US 2018/0145116 A1; hereinafter Lee).

Regarding claim 1, Seetzen teaches (Figs. 1-1A, 2-8) a computer-implemented (20) method for configuring a plurality of screen pixels (13, [0030]) to display an image (LCD modulator 12 displays images on the RGB pixels, [0027] and [0030]), the method comprising:
determining a second color value (e.g., blue color value is determined by determine color 3 modulator values 23-3), wherein the second color value is associated with a first portion of a first image (e.g., the image with blue color; see [0030], [0034], [0046-0047] and [0073]); 
determining a first screen pixel (13B, [0030]) responsible for displaying at least part of the first portion of the first image (the image with blue color pixel image is display on the LCD modulator 12, par [0046-0047]), wherein the first screen pixel (Fig. 1, par [0030], LCD panel 12 has pixels 13 which include red, green and blue elements 13R, 13G and 13B respectively) is separate from the first light source (LED 16) (pixel 13 is separate from the light source 16);
causing the first screen pixel (Fig. 1-1A, par [0030], [0045], determine first pixel 13 include 13R, 13G, and 13B) to filter light contributed to the first screen pixel by the first light source (par [0030], i.e., color filters to filtered red, green, blue of each light color).

Seetzen do not explicitly teach:
determining a first current level to be supplied to a first light source based on a first image, wherein the first light source is associated with light having a first color value;
determining, based on the first current, a color-shifted version of the first color value, wherein the color-shifted version of the first color value is associated with light that is contributed to the first screen pixel by the first light source in response to the first current level being applied to the first light source; and configuring the first screen pixel to output light having the second color value based on a function that expresses a relationship between the color-shifted version of the first color value and the second color value.

Kwon (Figs. 6A-6C) (par [0057] [0065]) teaches:
determining a first current level (current level 10mA), to be supplied to a first light source (light emitting diode) based on a first image, wherein the first light source  is associated with light having a first color value (e.g., color value 0, 0, 0 corresponding to maximum duty ratio 85, 90, 90);
determining, based on the first current (current level 10mA is changed to 14mA), a color-shifted version (current level 10mA is changed to 14mA) of the first color value (e.g., color value 0, 0, 0 corresponding to maximum duty ratio 85, 90, 90), wherein the color-shifted version of the first color value (e.g., color value 0, 0, 0 corresponding to maximum duty ratio 85, 90, 90) is associated with light that is contributed to the first screen pixel (R, G, B) by the first light source (LED) in response to the first current level (current level 10mA) being applied to the first light source (light emitting diode);
and configuring the first screen pixel (R, G, B) to output light having the second color value (e.g., color value 0.83, 0.827, 0.904 corresponding to maximum duty ratio 92, 90, 90) based on a function that expresses a relationship between the color-shifted version (current level 10mA is changed to 14mA) of the first color value (e.g., color value 0, 0, 0 corresponding to maximum duty ratio 85, 90, 90) and the second color value (e.g., color value 0.83, 0.827, 0.904 corresponding to maximum duty ratio 92, 90, 90).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Seetzen with Kwon’s feature of determining a first current level to be supplied to a first light source based on a first image, wherein the first light source is associated with light having a first color value; determining, based on the first current, a color-shifted version of the first color value, wherein the color-shifted version of the first color value is associated with light that is contributed to the first screen pixel by the first light source in response to the first current level being applied to the first light source; and configuring the first screen pixel to output light having the second color value based on a function that expresses a relationship between the color-shifted version of the first color value and the second color value, and therefore improve display quality (par [0035]).

Seetzen and Kwon do not teach color value in a color space.
Belik (Fig. 1) teaches color value in a color space (par [0070], the normalized values which are functions of all three tristimulus values X, Y, and Z; wherein the XYZ color space is described by tristimulus values X, Y and Z which are roughly red, green and blue, respectively).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Seetzen and Kwon with Belik’s feature of color value in a color space, and therefore guarantee the best color performance.

Seetzen, Kwon and Belik do not teach:
wherein the first light source emit light having a plurality of different colors values in response to being supplied with a plurality of different current levels.
Lee (Fig. 3C) teaches:
wherein the first light source (e.g., blue) emit light having a plurality of different colors values (e.g., x and y coordinate values 0.08-0.13 (tristimulus values) of XYZ color space) in response to being supplied with a plurality of different current levels (blue pixel shows significant change in the x, y coordinates as current increase from 0mA to 6mA) (par [0068], [0069] [0127]).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Seetzen, Kwon and Belik with Lee’s feature of wherein the first light source emit light having a plurality of different colors values in response to being supplied with a plurality of different current levels so that the power consumption of the display apparatus can be reduced while maintaining the luminance quality (see [0030] of Lee).

Regarding claim 4, Seetzen, Kwon, Belik and Lee disclose the computer-implemented method of claim 1. Seetzen (Figs. 1-1A, 2-8) further teaches further comprising generating a first mapping by:
configuring the second screen pixel (13G) to transmit received light (emitting light from LED 16, par [0030]);
selecting a second light source (selecting green light source 16, par [0076]) that is included in the display screen (LCD modulator 12 );
causing the second light source (16, green LED, [0030]) to illuminate the second screen pixel (emitting light on the 13G green pixel, [0030]);
obtaining a measurement of a color value (green color value is measured by determine color 2 illuminator values 21-2) associated with light emitted (green LED 16) by the second screen pixel when illuminated by the second light source (see [[0043] and [0071]);

Seetzen do not teach:
selecting a second current level;
supplying the second light source with the second current level to cause the second light source to illuminate the second screen pixel selecting a second current level;
generating a map entry that includes the second current level and the measurement of the color value.
Kwon (Figs. 6A-6C) (par [0057] [0065]) teaches:
selecting a second current level (e.g., 14 mA));
supplying the second light source with the second current level (par [0033] [0036]) to cause the second light source to illuminate the second screen pixel selecting a second current level;
generating a map entry that includes the second current level (current level 14 mA) and the measurement of the color value (0.83, 0.827, 0.904); see [0065].
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Seetzen with Kwon’s feature of selecting a second current level; supplying the second light source with the second current level to cause the second light source to illuminate the second screen pixel selecting a second current level; generating a map entry that includes the second current level and the measurement of the color value, and therefore improve display quality (par [0035]).

Regarding claim 8, Seetzen, Kwon, Belik and Lee disclose the computer-implemented method of claim 1. Seetzen (Fig. 1) further teach wherein the first screen pixel (13B, par [0030]) comprises a liquid-crystal display pixel (12, LCD panel, par [0030]), and the first light source (16, LED, par [0030]) comprises a light-emitting diode (16, LED, par [0030]).

Regarding claim 11, Seetzen (Figs. 1 and 1A) discloses a display device, comprising:
a display screen (10), including: 
a plurality of light sources (LEDs 16), and
a plurality of screen pixels (13) that emit light when illuminated by the plurality of light sources ([0028] and [0030]); and 
a display controller (19) that causes the display screen to display a first image by performing the steps of: 
determining a second color value (e.g., blue color value is determined by determine color 3 modulator values 23-3), wherein the second color value is associated with a first portion of a first image (e.g., the image with blue color; see [0030], [0034], [0046-0047] and [0073]);
determining a first screen pixel (13B, [0030]) responsible for displaying at least part of the first portion of the first image (the image with blue color pixel image is display on the LCD modulator 12, par [0046-0047]), wherein the first screen pixel (Fig. 1, par [0030], LCD panel 12 has pixels 13 which include red, green and blue elements 13R, 13G and 13B respectively) is separate from the first light source (LED 16) (pixel 13 is separate from the light source 16);
causing the first screen pixel (Fig. 1-1A, par [0030], [0045], determine first pixel 13 include 13R, 13G, and 13B) to filter light contributed to the first screen pixel by the first light source (par [0030], i.e., color filters to filtered red, green, blue of each light color).

Seetzen do not explicitly teach:
determining a first current level to be supplied to a first light source based on a first image, wherein the first light source is associated with light having a first color value;
determining, based on the first current, a color-shifted version of the first color value, wherein the color-shifted version of the first color value is associated with light that is contributed to the first screen pixel by the first light source in response to the first current level being applied to the first light source; and configuring the first screen pixel to output light having the second color value based on a function that expresses a relationship between the color-shifted version of the first color value and the second color value.

Kwon (Figs. 6A-6C) (par [0057] [0065]) teaches:
determining a first current level (current level 10mA), to be supplied to a first light source (light emitting diode) based on a first image, wherein the first light source is associated with light having a first color value (e.g., color value 0, 0, 0 corresponding to maximum duty ratio 85, 90, 90);
determining, based on the first current (current level 10mA is changed to 14mA), a color-shifted version (current level 10mA is changed to 14mA) of the first color value (e.g., color value 0, 0, 0 corresponding to maximum duty ratio 85, 90, 90), wherein the color-shifted version of the first color value (e.g., color value 0, 0, 0 corresponding to maximum duty ratio 85, 90, 90) is associated with light that is contributed to the first screen pixel (R, G, B) by the first light source (LED) in response to the first current level (current level 10mA) being applied to the first light source (light emitting diode);
and configuring the first screen pixel (R, G, B) to output light having the second color value (e.g., color value 0.83, 0.827, 0.904 corresponding to maximum duty ratio 92, 90, 90) based on a function that expresses a relationship between the color-shifted version (current level 10mA is changed to 14mA) of the first color value (e.g., color value 0, 0, 0 corresponding to maximum duty ratio 85, 90, 90) and the second color value (e.g., color value 0.83, 0.827, 0.904 corresponding to maximum duty ratio 92, 90, 90).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Seetzen with Kwon’s feature of determining a first current level to be supplied to a first light source based on a first image, wherein the first light source is associated with light having a first color value; determining, based on the first current, a color-shifted version of the first color value, wherein the color-shifted version of the first color value is associated with light that is contributed to the first screen pixel by the first light source in response to the first current level being applied to the first light source; and configuring the first screen pixel to output light having the second color value based on a function that expresses a relationship between the color-shifted version of the first color value and the second color value, and therefore improve display quality (par [0035]).

Seetzen and Kwon do not teach color value in a color space.
Belik (Fig. 1) teaches color value in a color space (par [0070], the normalized values which are functions of all three tristimulus values X, Y, and Z; wherein the XYZ color space is described by tristimulus values X, Y and Z which are roughly red, green and blue, respectively).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Seetzen and Kwon with Belik’s feature of color value in a color space, and therefore guarantee the best color performance.

Seetzen, Kwon and Belik do not teach:
wherein the first light source emit light having a plurality of different colors values in response to being supplied with a plurality of different current levels.
Lee (Fig. 3C) teaches:
wherein the first light source (blue) emit light having a plurality of different colors values (x and y coordinate values 0.08- 0.13 (tristimulus values) of XYZ color space) in response to being supplied with a plurality of different current levels (blue pixel shows significant change in the x, y coordinates as current increase from 0mA to 6mA) (par [0068], [0069] [0127]).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Seetzen, Kwon and Belik with Lee’s feature of wherein the first light source emit light having a plurality of different colors values in response to being supplied with a plurality of different current levels so that the power consumption of the display apparatus can be reduced while maintaining the luminance quality (see 0030] of Lee).

Regarding claim 14, this claim is substantially similar to claim 4. Therefore it is analyzed as claim 4.

7.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Seetzen in view of Kwon, Belik, Lee and further in view of Park et al. (US 2010/0171690 A1; hereinafter Park).

Regarding claim 2, Seetzen, Kwon, Belik and Lee disclose the computer-implemented method of claim 1. 
However, Seetzen, Kwon, Belik and Lee do not teach wherein determining the first current level comprises:
analyzing the first image to determine a target output for the first light source; and mapping the target output to the first current level.
Park teaches:
determining the first current level comprises:
analyzing the first image to determine a target output for the first light source (Park, par [0015] and [0108])); and
mapping the target output to the first current level (Park, par [0110).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Seetzen, Kwon, Belik and Lee with Park’s feature of wherein determining the first current level comprises: analyzing the first image to determine a target output for the first light source; and mapping the target output to the first current level, and therefore decreased manufacturing costs and improved power efficiency (par [0012]).

Regarding claim 12, this claim is substantially similar to claim 2. Therefore it is analyzed as claim 2.

8.	Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Seetzen in view of Kwon, Belik, Lee and further in view of Brown Elliott et al. (US 2009/0174638 A1; hereinafter Brown Elliott).

Regarding Claim 7, Seetzen, Kwon, Belik and Lee teach the computer-implemented method of claim 1. However, Seetzen, Kwon, Belik and Lee do not explicitly disclose wherein determining the second color value associated with the first portion of the first image comprises sampling a red value, green value, or blue value associated with a first pixel that resides within the first portion of the first image.
Brown Elliott teaches (Figs. 1A-1B, 7, 9) wherein determining the second color value (red subpixels 706, par [0056]) associated with the first portion (group of red subpixels, par [0056]) of the first image (red image data) comprises sampling a red value (sampling of red image data value), green value, or blue value associated with a first pixel that resides within the first portion of the first image (red image data, par [0056] [0063] [0066] [0067]).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Seetzen, Kwon, Belik and Lee with Brown Elliott’s feature of wherein determining the second color value associated with the first portion of the first image comprises sampling a red value, green value, or blue value associated with a first pixel that resides within the first portion of the first image, and therefore provides an additional degree of freedom to increase the dynamic range and color purity of the display.

Regarding claim 18, this claim is substantially similar to claim 7. Therefore it is analyzed as claim 7.

9.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Seetzen in view of Kwon, Belik, Lee and further in view of Ng et al. (US 2007/0027651 A1; hereinafter Ng).

Regarding claim 15, Seetzen, Kwon, Belik and Lee disclose the display device of claim 14. Seetzen, Kwon, Belik and Lee do not teach wherein a first optical sensor generates the measurement of the color value during a testing procedure.
Ng teaches wherein a first optical sensor (10) generates the measurement of the color value during a testing procedure ([0004], [0025-0026]).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Seetzen, Kwon, Belik and Lee by using the optical sensor of Ng to measure the color value.  The motivation would have been providing the color outputted from the light source accurately corrected, thereby color display can dynamic adjust its color balance.

Allowable Subject Matter
10.	 Claims 5-6, 9-10, 16-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.
The prior art of records do not teach the limitations:
 “wherein configuring the first screen pixel to output light having the second color value comprises: evaluating the function that expresses the relationship between the color-shifted version of first color value and the second color value by dividing the color-shifted version of the first color value by the second color value to generate a first percentage; configuring the first screen pixel to filter a first color component of light based on the first percentage; and causing the first light source to illuminate the first screen pixel, wherein the first screen pixel compensates for light contributed by the first light source to the first screen pixel when outputting light having the second color value” recited in claims 5 and 16, 
“determining a first distance between the first light source and the first screen pixel; and evaluating a mapping based on the first distance to determine a third color value, wherein the first light source contributes light having the third color value to the first screen pixel when separated from the first screen pixel by the first distance, wherein the first screen pixel is further configured to output light having the second color value based on a first percentage that is generated by dividing the second color value by the third color value” recited in claims 9 and 19, and 
“a first functional operator that divides the first color value by a second color value associated with a first portion of the first image to generate a first percentage, wherein a display screen included in the display device displays at least part of the first portion of the image based on the first percentage” recited in claim 20.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889. The examiner can normally be reached M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D. NGUYEN can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGAN T. PHAM-LU/Examiner, Art Unit 2691   

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691